Citation Nr: 0728054	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-10 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2002, for an award of service connection for multiple 
sclerosis, to include a claim of clear and unmistakable error 
(CUE) in a May 1990 rating decision.

2.  Entitlement to an effective date earlier than September 
26, 2002, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to an effective date earlier than November 
24, 2004, for a grant of special monthly compensation based 
on the loss of use of both feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1974 until June 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  December 2003, August 2004, and February 2006 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran separated from active service in June 1977; 
he did not raise a claim of entitlement to service connection 
for multiple sclerosis within one year of discharge.

2.  In August 1989 the veteran first raised a claim of 
entitlement to service connection for multiple sclerosis; an 
unappealed May 1990 rating decision denied that claim.

3.  The RO in considered the correct facts, as they were 
known at the time, and appropriately applied the law as then 
in effect.

4.  In correspondence received on September 26, 2002, the 
veteran requested that his claim of entitlement to service 
connection for multiple sclerosis be reopened.

5. In a December 2003 decision, service connection for 
multiple sclerosis was granted, effective September 26, 2002.  

6.  No communication or medical record following 1990, and 
prior to September 26, 2002, may be interpreted as an 
informal claim of entitlement to service connection for 
multiple sclerosis.

7.  In December 2003, the veteran submitted a claim of 
entitlement to TDIU.

8.  In the second of two August 2004 rating actions, the RO 
assigned an effective date of September 26, 2002, for a grant 
of TDIU.

9.  No communication or medical record prior to September 26, 
2002, may be interpreted as an informal claim of entitlement 
to service connection for TDIU.

10.  On January 5, 2004, the veteran raised a claim of 
entitlement to special monthly compensation based on the loss 
of use of both feet.

11.  In a February 2006 rating decision, the RO granted the 
claim of special monthly compensation based on the loss of 
use of both feet, effective November 24, 2004.

12.  It was not factually ascertainable between January 5, 
2003, and January 5, 2004, that the veteran had loss of use 
of both feet.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision which denied entitlement to 
service connection for multiple sclerosis did not contain 
CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.105 (2006).

2.  The criteria for an effective date prior to September 26, 
2002, for the award of service connection for multiple 
sclerosis have not been met.  38 U.S.C.A.  § 5110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2006).

3.  The criteria for an effective date prior to September 26, 
2002, for the award of TDIU have not been met.  38 U.S.C.A.  
§ 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2006).

4.  The criteria for an effective date prior to November 24, 
2004, for the award of special monthly compensation based on 
the loss of use of both feet have not been met.  38 U.S.C.A.  
§ 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, regarding the claims of entitlement to 
earlier effective dates for multiple sclerosis and TDIU, VA 
satisfied its duty to notify by means of a February 2005 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  
Additionally, the February 2005 letter instructed the veteran 
to identify any other evidence relevant to his claims.  Such 
notice did not inform the of the law pertaining to disability 
ratings or effective dates.  However, such notice was 
provided in a later correspondence dated in March 2006, July 
2006, and September 2006.  

The February 2005 letter detailed above did not provide 
notice as to the claim of entitlement to an earlier effective 
date for a grant of special monthly compensation based on 
loss of use of both feet.  However, a September 2006 
communication, as well as a December 2006 statement of the 
case apprised the appellant of what evidence was required to 
substantiate that claim, and provided notice as to the 
division of responsibilities between VA and a claimant in 
developing a claim.  Moreover, the September 2006 letter 
instructed the veteran to identify any other evidence 
relevant to his claims.  Additionally, the laws pertaining to 
disability evaluations and effective dates were set forth in 
the September 2006 communication.  Therefore, VA's notice 
obligations under the VCAA are deemed satisfied.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, a January 2005 lay statement from 
the veteran's wife is of record.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence capable 
of substantiating the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Earlier effective date- grant of service connection for 
multiple sclerosis

A December 2003 rating decision granted entitlement to 
service connection for multiple sclerosis, effective 
September 26, 2002.  The veteran contends that he is entitled 
to an earlier effective date for this award of service 
connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in June 1977.  It is not in dispute that he failed to 
submit a claim of entitlement to service connection for 
multiple sclerosis within one year from his discharge.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible. 

It is observed that the veteran initially raised a claim of 
entitlement to service connection for multiple sclerosis in 
August 1989.  That claim was denied by the RO in a May 1990 
rating decision.  The veteran initiated an appeal by filing a 
notice of disagreement in July 1990, and a statement of the 
case was issued in September 1990.  However, the veteran 
never perfected the appeal.  As such, the May 1990 rating 
action is final.  See 38 U.S.C.A. § 7105.  The effect of this 
finality is to preclude an award of an effective date prior 
that denial.  

Based on the foregoing, and momentarily putting aside any 
contentions of CUE, any effective date awarded in the present 
case must follow May 1990.  Moreover, as previously noted, 
the appropriate effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's request to reopen the 
previously denied claim of entitlement to service connection 
for multiple sclerosis on September 26, 2002.  Thus, that 
date serves as the date of claim.  Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the September 26, 
2002, date selected by the RO is the earliest possible 
effective date.  The reason for this is that if the 
entitlement arose prior to September 26, 2002, then the date 
of claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after 
September 26, 2002, would not entitle the veteran to an 
earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision in May 1990, but prior 
to September 26, 2002, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2006).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to between May 
1990, and September 26, 2002, indicating an intent to reopen 
a claim of entitlement to service connection for multiple 
sclerosis.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's September 2002 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for multiple sclerosis was filed earlier 
than September 26, 2002.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993). 

The Board acknowledges several letters written by a Professor 
of Neurology, who was also a physician.  In a May 2003 
communication, the physician found it more likely than not 
that the veteran's multiple sclerosis was manifested within 
the 7-year presumptive period following service.  However, 
because that letter was written and received after September 
26, 2002, it cannot serve as a basis for an earlier effective 
date here.  No other letters enable an earlier effective 
date. 

At this juncture, the Board calls attention to the veteran's 
contentions of CUE.  As previously noted, a May 1990 rating 
decision denied entitlement to service connection for 
multiple sclerosis.  Moreover, because of the finality of 
that denial, an effective date prior to May 1990 is not 
possible.  However, if the May 1990 determination is shown to 
contain CUE, then the finality of that decision would be 
eradicated, and assignment of an earlier effective date would 
be possible.

Regarding CUE, it is noted that an unappealed decision of the 
RO or the Board becomes final and binding and is not subject 
to revision on the same factual basis in the absence of clear 
and unmistakable error.   Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.105, 20.1400 (2006).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

It is further noted that any claim of CUE must be pled with 
specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more 
than merely disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid 
claim of CUE the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  In order to demonstrate CUE, the 
evidence must show that the law was incorrectly applied to 
the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The veteran's contentions as to CUE are set forth in the 
January 2007 statement submitted by his accredited 
representative.  Specifically, it was argued that the RO 
misapplied the laws of presumptive service connection for 
chronic diseases.   

For the sake of clarity, it is noted that presumptive service 
connection is warranted for chronic diseases specified under 
38 C.F.R. § 3.309(a), to include multiple sclerosis.  In 
order for the presumption to operate, multiple sclerosis must 
become manifest to a degree of 10 percent or more within 7 
years from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).   

The crux of the veteran's argument is that the RO in May 1990 
incorrectly denied presumptive service connection for 
multiple sclerosis on the basis that no diagnosis was 
demonstrated within the 7-year presumptive period set forth 
under 38 C.F.R. § 3.307(a)(3).  Rather, he contends that the 
correct legal standard was whether multiple sclerosis was 
manifested, without the need for a formal diagnosis.  He 
further contends that the evidence then of record in May 1990 
did establish manifestations of multiple sclerosis within the 
7-year presumptive period.

The Board has carefully considered the veteran's contentions, 
but ultimately must reject them.  In so doing, the Board 
first observes that May 1990 was not predicated on the 
absence of a diagnosis of multiple sclerosis, as the veteran 
claims.  Rather, the rating decision clearly found there to 
be no symptoms of multiple sclerosis to a compensable degree 
during the applicable presumptive period.  Therefore, the 
analysis employed by the RO in May 1990 was entirely 
appropriate and consistent with the law as then in effect.  

It was also argued in the January 2007 statement submitted by 
his accredited representative that any manifestations of 
multiple sclerosis symptoms must necessarily reflect a 
disability of 10 percent or greater, because the minimum 
available benefit set forth under Diagnostic Code 8018, for 
multiple sclerosis, is 30 percent.   However, this logic 
ignores 38 C.F.R. § 4.31, which provides that in every 
instance in which the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  In any event, even if it 
were to be determined that any symptoms of multiple sclerosis 
should have been deemed compensable due to the minimum 
evaluation under Diagnostic Code 8018, this still would not 
compel a finding of CUE, for the reasons discussed below.  

The evidence of record at the time of the May 1990 prior 
final denial of entitlement to service connection for 
multiple sclerosis revealed a diagnosis of that disease in 
1990, with earlier treatment records dated from 1987 to 1990 
showing symptoms associated with multiple sclerosis.  Again, 
the veteran separated from active service in June 1977, so 
the presumptive period ran until June 1984.  The evidence at 
that time showed no treatment during the presumptive period.  
Therefore, there is no undebtable error here, as would be 
necessary for a finding of CUE.  Again, in order to find CUE 
here, the evidence must be such that a reasonable person 
could only conclude that multiple sclerosis was manifest 
during the presumptive period.  Because no medical records 
during the presumptive period were in the claims file in May 
1990, a reasonable person could certainly have concluded that 
manifestations of multiple sclerosis were not demonstrated 
during that time. 

Because the May 1990 rating decision is not found to contain 
CUE, its finality remains intact, precluding an effective 
date back to the date of the veteran's original claim in 
August 1989.  As discussed in detail above, there is no other 
basis for assignment of an effective date earlier than 
September 26, 2002, for the grant of service connection for 
multiple sclerosis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Earlier effective date- TDIU

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).  Moreover, such 
impairment must be due to service-connected disabilities.  

In an August 2004 rating determination, the RO granted TDIU, 
effective December 30, 2003.  A subsequent rating action 
issued later that month corrected the effective date to 
September 26, 2002.  The veteran contends that he is entitled 
to an earlier effective date for that award.  Specifically, 
in a VA Form 9 dated in November 2006, the veteran indicated 
that he had been unable to work since April 1997.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Here, the RO received the veteran's claim of entitlement to 
TDIU in December 2003.  However, the RO found that 
entitlement to TDIU arose on September 26, 2002, the 
effective date presently assigned.  

Based on the facts as set forth above, the provisions of 38 
C.F.R. § 3.400(0)(2) can not enable an earlier effective date 
here.  Indeed, even if it is factually ascertainable 
that the veteran was unable to follow a substantially gainful 
occupation based on 
evidence beginning one year prior to the receipt of the 
veteran's claim in December 2003, this still would not enable 
assignment of an effective date prior to September 26, 2002.   

The Board has also considered whether any communication prior 
to September 26, 2002, might serve as an informal claim of 
entitlement to TDIU under 38 C.F.R. § 3.155 (2006).  However, 
no testimonial evidence prior to that date indicates an 
intent to apply for TDIU.

The Board acknowledges various letters dated prior to 
September 26, 2002, that were submitted by a 
physician/Professor of Neurology.  These communications, 
dated in May 1998, July 1999, July 2000, and October 2000 all 
contain competent opinions finding the veteran to be 
permanently disabled.  However, the letters do not constitute 
a report of hospitalization or treatment under 38 C.F.R. 
§ 3.157, and do not otherwise meet the requirements of that 
Code section such as to allow them to be construed as 
informal claims.  Moreover, even if such correspondence could 
constitute an informal claim under 38 C.F.R. § 3.155, because 
the documents were received by VA in 2004, they cannot serve 
as a basis for assignment of an effective date prior to 
September 26, 2002.  

In conclusion, the September 26, 2002, effective date for a 
grant of TDIU assigned by the RO is appropriate and there is 
no basis for an earlier effective date.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Earlier effective date- special monthly compensation

A February 2006 rating decision granted entitlement to 
service connection for special monthly compensable based on 
the loss of use of both feet, effective November 24, 2004.  
The veteran contends that he is entitled to an earlier 
effective date for this award.

Again, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

Because entitlement to special monthly compensation can only 
be awarded for a disability that is already service-
connected, such a claim is deemed to be a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a special monthly compensation claim. 

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A statement received on January 5, 2004, contained a claim of 
entitlement to special monthly compensation for loss of use 
of the foot.  Thus, that serves as the date of claim.  The RO 
construed November 24, 2004 as the date entitlement arose, 
based on VA clinical records.  Thus, the latter of those 
dates served as the appropriate effective date.  Indeed, even 
if a statement received prior to January 2004 could be 
construed as an informal claim, the November 24, 2004 date 
entitlement arose would continue to be the correct effective 
date, as the later date controls.   

From a review of the record, it was not factually 
ascertainable that the veteran had loss of use of both feet 
within the year prior to the filing of his claim in January 
2004.  Therefore, an earlier effective date is not possible 
under 38 C.F.R. § 3.400(o)(2).  

Based on the foregoing, there is no basis for assignment of 
an effective date prior to November 24, 2004, for a grant of 
special monthly compensation based on the loss of use of both 
feet.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an effective date earlier than September 26, 
2002, for an award of service connection for multiple 
sclerosis is denied.

Entitlement to an effective date earlier than September 26, 
2002, for an award of TDIU is denied.

Entitlement to an effective date earlier than November 24, 
2004, for a grant of special monthly compensation based on 
the loss of use of both feet is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


